Citation Nr: 1228604	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the right hand.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for disability manifested by weight gain and/or weight loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant served in the Army National Guard from July 1973 to June 1997.  He had an initial period of active duty for training from September 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the appellant's claims initially included an application to reopen a claim for service connection for a low back disability, which the RO denied in the August 2008 rating decision.  A review of the statements submitted by the appellant within one year of that rating decision does not reveal that he disagreed with that denial.  Consequently, pursuant to 38 U.S.C.A. § 7105, the Board finds that that issue is not presently before the Board.  

Per his request, the appellant was scheduled for a video conference hearing before a member of the Board in February 2011; however, he failed to report for his hearing and has not requested that the hearing be rescheduled after a showing of good cause as to why he was not able to appear in February 2011.  Consequently, the Board finds that it has met its due process obligation to provide the appellant with an opportunity for a hearing and no further action is required as to that matter.



FINDINGS OF FACT

1.  The Board denied service connection for diabetes mellitus and tinnitus in a decision issued on March 9, 2001.  The appellant requested but was denied reconsideration of that decision in June 2001.  

2.  None of the new evidence submitted subsequent to March 9, 2001, in support of the appellant's claims for service connection for diabetes mellitus and tinnitus is material.

3.  Arthritis of the right hand was first diagnosed in February 2005, many years after the appellant's separation from military service, and it is not related to any injury or disease incurred during any period of active duty for training or inactive duty training.

4.  Hypertension was diagnosed many years after the appellant's separation from service, and it is not related to any injury or disease incurred during any period of active duty for training or inactive duty training.

5.  Weight gain and/or weight loss is not a disability for VA compensation purposes; such a problem has not been attributed to disability linked to military service.


CONCLUSIONS OF LAW

1.  The March 9, 2001, Board decision that denied the appellant's claims for service connection for diabetes mellitus and tinnitus is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has not been received to reopen claims of service connection for diabetes mellitus and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The appellant does not have arthritis affecting the right hand that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.159, 3.303, 3.304 (2011).

4.  The appellant does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.159, 3.303, 3.304, 3.310 (2011).

5.  The appellant does not have disability manifested by weight gain/loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the appellant in June 2008, prior to the initial adjudication of his claims to reopen for service connection for diabetes mellitus and tinnitus.  The Board finds this notice fully complies with VA's duty to notify.  The appellant was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claims.  

In addition, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the appellant submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the appellant.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that the claims file contains service records, including some service treatment records, from the appellant's period of National Guard service.  The record indicates the RO undertook additional efforts to search for other service treatment records, but was unable to locate any.  The appellant was notified and asked to submit any records in his possession, which he did in June 2010.  A Formal Finding of the Unavailability of Service Records was issued in September 2010.  VA, therefore, has made reasonable efforts to obtain all records relevant to the appellant's claims, and he has not identified any additional available and obtainable evidence not already associated with his claims file.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a previously decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been received, VA was not obligated to provide him with medical examinations as to those claims.

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant.  Additional efforts to assist or notify him would serve no useful purpose.  

By decision issued on March 9, 2001, the Board denied the appellant's claims for service connection for diabetes mellitus and tinnitus.  The appellant requested reconsideration of the Board's decision, which request was denied in June 2001.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

In May 2008, the appellant contacted the RO via telephone and indicated his desire to file claims for diabetes and ringing in his ears.  A Report of Contact setting this forth is in the claims file.  As there is a prior final Board decision denying service connection for diabetes mellitus and tinnitus, the appellant's May 2008 claims are ones to reopen the previously denied claims for service connection.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since March 2001 consists of the appellant's statements, private medical treatment records from February 1998 through June 2005, and VA treatment records from June 1999 to April 2009.  The Board finds this evidence new in that it was not previously of record.  The Board does not find this evidence material, however, because it does not tend to prove any matter not previously addressed in March 2001.  It fails to relate the appellant's diabetes mellitus or tinnitus to any injury or disease incurred during a period of active duty for training or inactive duty training or shows that either condition was aggravated during any such period.

The appellant's previous claim for service connection for diabetes mellitus was denied by the Board in March 2001 because the evidence failed to show he was on active duty for training at the time his "Over 40" examination was conducted in July 1994 (when it was first noted the appellant had sugar in his urine), and there were no medical records showing that the appellant's diabetes was incurred in or aggravated by any  period of active duty for training.  Consequently, in order for new evidence to be material, it must relate to those missing elements.  Unfortunately, the new evidence shows nothing more than continuing treatment.  None of the medical evidence received since March 2001 provides any evidence showing the onset of the diabetes mellitus was during a period of active duty for training or that it was aggravated during any such period.  This evidence is, therefore, not new and material as it is merely redundant and cumulative of prior evidence showing a diagnosis of and treatment for diabetes.  

As for the appellant's statements, although the Board acknowledges that the appellant was first noted to have sugar in his urine at the July 1994 "Over 40" examination, the record fails to establish that he was on active duty for training at that time.  In order for the appellant to be entitled to service connection for diabetes mellitus during his National Guard service, he has to show that he was disabled due to such disease incurred or aggravated in the line of duty during a period of active duty for training.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).  Consequently, his statements are not new because evidence previously of record showed the appellant's status at the time of the July 1994 examination.  Furthermore, they are not material because they fail to establish that the appellant was on active duty for training at that time.

As for the appellant's claim for service connection for tinnitus, the Board finds that no new and material evidence has been received.  The appellant's claim was previously denied by the Board because the first evidence of tinnitus was not for approximately two years after his discharge from the Army National Guard, no evidence related his tinnitus to a period of active duty for training, and he did not identify any specific instance of noise exposure during any period of duty that led to his tinnitus.  Consequently, the evidence the appellant submits must relate to these missing elements.

The only new medical evidence submitted by the appellant is the report of a March 2009 VA audiology consultation.  The report demonstrates that the appellant reported a history of noise exposure to explosions while serving in the Army Guard.  He reported having constant tinnitus in both ears, right greater than left.  Evidence previously considered, however, also contained the report of a VA audiological evaluation dated in April 1999 that shows the appellant reported having constant ringing tinnitus bilaterally for about two years with a history of noise exposure in the military.  Consequently, the Board finds that the March 2009 VA Audiology consultation note is merely redundant and cumulative of the evidence previously of record because it shows the same report of history of military noise and constant tinnitus.  The record is therefore not new and material.  

As for the appellant's statements, in a September 2008 statement, he set forth that, although he wore ear protection, it did not always stop the sound of blasting.  He claimed that this condition accumulated and was identified.  He further stated that, after he retired, he went to the VA hospital and found out his left ear was damaged and he was given a hearing aid.  The Board, unfortunately, cannot find this statement material.  As to the allegation that his condition was cumulative, as the appellant was in the National Guard, the evidence must establish that injury causing tinnitus was incurred in or aggravated during a period of active duty for training or inactive duty training.  The argument that the condition is from accumulated noise exposure does not meet that evidentiary requirement.  Furthermore, the appellant's statement fails to identify any specific period of active duty for training or inactive duty training during which he was exposed to noise exposure that could have caused his tinnitus.  Consequently, this part of his statement fails to be sufficient to constitute material evidence to support reopening his claim for service connection for tinnitus.

In addition, as to his statement about going to VA and finding his left ear was bad, the Board notes that the April 1999 VA audiologist's report shows a bilateral hearing loss.  In addition, a May 1999 handwritten note indicates the appellant received a hearing aid for his right ear.  The March 2009 VA audiology consultation note, however, indicates the appellant was to be fit for bilateral hearing aids.  The Board notes that service connection for bilateral hearing loss was denied by the RO in a June 2000 rating decision.  Consequently, insomuch as the appellant's statement argues that his tinnitus is secondary to his bilateral hearing loss, that argument is not prevailing as he is not service connected for hearing loss.

For the foregoing reasons, the Board finds that evidence received since the March 2001 Board decision relating to the appellant's claims to reopen service connection for diabetes mellitus and tinnitus is not new and material.  Consequently, the appellant's claims to reopen must be denied.

II.  Service Connection Claims

As noted above, upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative of the information and evidence not already provided that is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the appellant in June 2008, prior to the initial agency of original jurisdiction (AOJ) decision on his claims.  The Board finds that the notice fully complies with VA's duty to notify.  Likewise, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the appellant submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Appellant.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain medical examinations in relation to the claims for service connection for hypertension, arthritis and weight gain/loss because there is no indication that the claimed conditions may be associated with any injury or disease incurred or aggravated during a period of active duty for training or inactive duty training.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant.  Additional efforts to assist or notify him would serve no useful purpose.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board notes that, in the present case, the appellant must obtain "veteran" status in order to be entitled to benefits as his service with the Army National Guard was comprised of periods of active duty for training and inactive duty training.  The appellant's service records do not show that he served on any period of active duty during his service with the Army National Guard.  See 38 U.S.C.A. §§ 101(2), 101(24), 1131; 38 C.F.R. § 3.1(d), 3.6(a); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

In order for him to achieve "veteran" status for his National Guard service and be eligible for service connection for a disability claimed to have been incurred during such service, the record must establish by a preponderance of the evidence that current disability is traceable to injury or disease incurred in or aggravated by active duty for training or injury incurred in inactive duty training.  See Mercado-Martinez v. West, 11 Vet. App. 419; Paulson v. Brown, 7 Vet. App. 470; Biggins v. Derwinski, 1 Vet. App. 478.  

The term "veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  The term "service-connected" means that a disability was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  Active military, naval, or air service includes (1) active duty; (2) any period of active duty for training during which the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training includes full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c).  Inactive duty training includes duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(d).  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In arriving at a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Arthritis of Right Hand

Initially the Board notes that the appellant's initial claim was solely for "arthritis" and, in the August 2008 rating decision, the RO adjudicated the issue generally, discussing the evidence showing current diagnosis of arthritis of the spine.  In September 2008, the appellant filed a Notice of Disagreement with the denial of service connection for arthritis but gave no further details regarding this claimed condition.  In January 2009, the RO called the appellant to ask him about his arthritis, specifically for the location of the arthritis so that this issue could be properly addressed.  A Report of Contact indicates the Appellant responded that he was appealing the denial of arthritis of the right hand.  Consequently, the Statement of the Case issued in April 2009 specifically addressed service connection for arthritis of the right hand.  The appellant has not expressed disagreement with the RO's characterization.  Consequently, the Board finds the issue before it is service connection for arthritis of the right hand.  

The appellant's available service treatment records are silent for complaints of or treatment for any injury to the right hand or a diagnosis of arthritis of the right hand.  

Private treatment records show the appellant was seen in July 2000 for complaints of right hand pain, reporting he fell and hurt his hand; however, there is no record of any diagnosis.  VA treatment records from January 2005 indicate the appellant called in, complaining of right wrist pain.  The telephone encounter note indicates the appellant reported working for UPS the previous month and doing a lot of heavy lifting.  The treatment note shows the appellant complained of right wrist pain but denied trauma.  Pain was noted to be in the "snuff box" region.  Physical examination demonstrated tenderness on palpation.  X-rays of the right wrist were noted to be negative.  The appellant was given a wrist splint and scheduled to be re-X-rayed in two weeks.  On follow up two weeks later, the appellant continued to complain of pain at the base of his right thumb worsened with movement of the thumb.  He reported that wearing the wrist splint did not help.  Physical examination showed tenderness to palpation at the base of the right thumb and mild crepitance.  The X-rays from the previous visit were reviewed, and it was determined that they revealed degenerative changes of the right first metacarpophalangeal joint with osteophyte formation.  The assessment was osteoarthritis of the right first metacarpophalangeal joint.

Based upon a review of the record, there is no evidence to suggest that the arthritis of the right first metacarpophalangeal joint is related to any injury or disease incurred while the appellant served in the National Guard on either a period of active duty for training or inactive duty training.  The service treatment records are silent for any injury to the right thumb or hand or for any diagnosis of arthritis.  Furthermore, the diagnosis of arthritis of the right first metacarpophalangeal joint was not made until many years after the appellant's retirement from the Army National Guard, which was in June 1997, supporting the conclusion that his arthritis of the right first metacarpophalangeal joint is not related to military service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Finally, the appellant himself has not provided any statements as to how this condition may be related to any period of active duty for training or inactive duty training while he served with the Army National Guard.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  

Hypertension

The appellant appears to argue that his hypertension is either directly related to his National Guard service or is secondary to his diabetes mellitus.  The Board initially notes that, as hypertension is a disease rather than an injury, only periods of active duty for training may be considered in determining whether service connection is warranted.  Exceptions to this include acute myocardial infarction, a cardiac arrest, and cerebrovascular accident.  38 U.S.C.A. § 101(24)(C).  

VA regulations define hypertension as a pattern of sustained elevated blood pressure readings, shown on different days, of diastolic pressure of predominately 90 or more, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or more with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.  Available service treatment records demonstrate that the appellant's blood pressure readings during his National Guard service remained within normal limits, in that all diastolic pressures were less than 90 and all systolic pressures were less than 160.  Hence, it cannot be said that he had a pattern of sustained elevated blood pressure readings as required for diagnosis of hypertension.  The Board finds, therefore, that the evidence fails to establish that the onset of the appellant's current hypertension was during any period of active duty for training.  

Furthermore, the post-service medical evidence shows the Appellant's hypertension was diagnosed after his retirement from the National Guard.  The first evidence of elevated diastolic blood pressure readings was in 1998; however, the first diagnosis of hypertension is not actually seen in the medical records until 2004.   In addition, although it appears he may have had a tendency toward elevated blood pressures prior to that, he was not prescribed any medication until 2004.  

Finally, none of medical evidence relates the appellant's hypertension to his National Guard service.  Moreover, the appellant himself stated that his hypertension did not have its onset during his period of service in the National Guard.  In an undated statement in the claims file (that also is not date stamped as to when it was received), the appellant stated that his blood pressure "accrued" after he was diagnosed to have diabetes.  Thus, the appellant appears to be arguing that his hypertension is related to his diabetes mellitus.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As the evidence fails to establish that the appellant's hypertension had its onset or was aggravated during a period of active duty for training, the claim for service connection must fail on a direct basis as the appellant is not a "veteran" for purposes of determining whether service connection for this condition is warranted.  Hence, his claim for direct service connection for hypertension must be denied.

As for any claim that hypertension is secondary to his diabetes mellitus, the Board notes that service connection for diabetes has not been established.  Consequently, service connection for hypertension as secondary to diabetes mellitus is not warranted.

Weight Gain/Loss

The appellant appears to argue that he has had weight gain and/or weight loss as a result of his diabetes mellitus.  The Board is unsure as to what disability the appellant is claiming.  He is not obese or underweight.  The evidence indicates the appellant is 72 inches (i.e., 6 feet) tall.  The medical evidence shows that his weight ranged from 165 pounds on entrance into the National Guard in 1973 to at most 213 pounds; however, that was in 1992 prior to him being diagnosed as having diabetes mellitus.  A review of the medical evidence from July 1994 when he was first diagnosed with diabetes mellitus to 2007 shows that his weight has been fairly stable, fluctuating within a 20 pound range.  The appellant weighed 197 pounds in July 1994 when he was first diagnosed.  Over the following 13 years, his lowest weight was 182 pounds in June 2004 and his highest weight was 208 pounds in January 1996; however, his weight essentially remained in the 190 range.  

Furthermore, the Board notes that the evidence shows that the appellant's body mass index (BMI) has remained around 27.  Although the appellant was provided with nutrition training in relation to his diabetes mellitus, there is nothing in the record to indicate a sudden dramatic weight gain or loss; nor is there any indication that the appellant either needed to gain or lose weight.  In fact, a September 2007 treatment note indicates the appellant did not need to lose weight.  Nevertheless, the Board will consider whether service connection is warranted for disability manifested by weight gain or loss.

Obesity, in and of itself, is not a disability for which service connection may be granted.  Likewise, low body weight would also not be considered a disability.  Service connection may be granted, however, for any underlying disability or disease resulting in the obesity or low body weight, such as an endocrine, psychiatric, or digestive disorders.  Obesity caused by overeating is the result of a claimant's own behavior, and as such is not an "injury" as defined for VA purposes.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (defining "injury" as "damage inflicted on the body by an external force").  Obesity or low body weight that is not due to an underlying pathology cannot be considered to be due to "disease," defined as "any deviation from or interruption of the normal structure or function of a part, organ or system of the body."  Id.  The body's normal storage of calories for future use represents the body working at what it is designed to do.  Unless there is a showing of some disease that interrupts or causes a deviation from this normal function, obesity or low body weight cannot be service connected.  

In the present case, the Board finds that the record fails to demonstrate that the appellant is either overweight/obese or underweight.  The July 1994 National Guard "Over 40" medical examination indicates the appellant's height was 72 inches (i.e., 6 feet).  His weight has ranged in the 190s, and his BMI has been below 30.  The medical evidence shows no diagnosis of the appellant being overweight/obese or being underweight.  The Board, therefore, has no basis on which to consider that any fluctuation in the appellant's weight is more than a medical finding or symptom.  It is well settled that symptoms alone, especially those that cause no functional debility, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Insofar as the appellant alleges that his weight fluctuations are a result of his diabetes mellitus, the Board notes that service connection has not been established for diabetes and thus it follows that secondary service connection cannot be established for any condition proximately due to or the result thereof.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for weight gain and/or weight loss is denied because the medical evidence does not show the appellant is overweight/obese or underweight as the result of any underlying disease and any fluctuations in the appellant's weight is at worst a symptom of his nonservice-connected diabetes mellitus, as he has claimed.  Service connection is not warranted for the claimed weight gain and/or weight loss, and the appellant's claim must be denied. 


ORDER

New and material evidence has not been received to reopen a claim for service connection for diabetes mellitus; the appeal of this issue is denied.

New and material evidence has not been received to reopen a claim for service connection for tinnitus; the appeal of this issue is denied.

Entitlement to service connection for arthritis of the right hand is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for disability manifested by weight gain and/or weight loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


